FLETCHER, Judge
(dissenting):
I dissent. Although I find the trial judge erred in his assessment of the evidence and a portion of his instructions with regard to it, I find no prejudice. My Brothers in their opinion mistake a single tree for the total forest. The single tree relied on is prosecution exhibit 9, a letter addressed to appellant’s company commander with a notation of copy to appellant. This letter standing alone does not meet the requirements of paragraph 138a, Manual for Courts-Martial, United States, 1969 (Revised edition), and therefore, I agree with the majority that it provides no evidentiary basis for inferring appellant received actual notice of the dishonored checks. However, I do not believe that the statutory presumption of fraudulent intent need be relied on in this case or that the instruction of the trial judge was substantially prejudicial to appellant. Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).
The successful prosecution of a charge under Article 123(a), UCMJ, 10 U.S.C. § 923(a), requires that the Government prove accused issued the worthless checks with an intent to defraud. See para. 202A, Manual, supra. One way the Government can meet this burden of proof, “prima facie,” is to show that accused did not pay the holder within five days of receiving notice that his check was not paid on presentment. Id. See United States v. Margelony, 14 U.S.C.M.A. 55, 33 C.M.R. 267 (1963). However, this is not the only way the Government might establish an intent to defraud. See para. 202A, Manual, supra. Circumstantial evidence that the accused intended to defraud when he wrote and delivered the *488check is also admissible. See Department of the Army Pamphlet 27 — 9, Military Judges’ Guide, §§ 4 — 95, 9-14 (May 19, 1969).
In my opinion the military judge correctly instructed the members in all particulars as to the elements necessary to prove a violation of Article 123a without relying on the statutory presumption. I further find prosecution exhibit 10, the total American Express File, provides compelling evidence that the appellant had the requisite intent. See United States v. Gaiter, 1 M.J. 54 (C.M.A.1975). The following is a list from this exhibit which shows the checks of appellant which were not honored on presentment:
spec.no. .check no. amount date
1 164 $100.00 28 Dec. 78
2 167 $150.00 2 Jan 79
3 168 $200.00 4 Jan 78 [sic]
4 175 $150.00 8 Jan 79
5 176 $200.00 9 Jan 79
6 180 $200.00 18 Jan 79
I agree with the Court of Military Review that in view of the nature and duration of the check writing, the amounts of the checks, and their closeness in proximity, this issue was fairly and overwhelmingly resolved against appellant.